Exhibit 99.1 United States Natural Gas Fund, LP Monthly Account Statement For the Month Ended April 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (49,404,450) Unrealized Gain (Loss) on Market Value of Futures (95,510,765) Interest Income 144,141 ETF Transaction Fees 30,000 Total Income (Loss) $ (144,741,074) Expenses Investment Advisory Fee $ 457,475 Brokerage Commissions 353,339 Tax Reporting Fees 311,450 NYMEX License Fee 19,038 Audit Fees 13,151 SEC & FINRA Registration Expense 12,000 Legal Fees 8,440 Non-interested Directors' Fees and Expenses 6,020 Prepaid Insurance Expense 1,861 Total Expenses $ 1,182,774 Net Gain (Loss) $ (145,923,848) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 4/1/09 $ 819,361,217 Additions (36,100,000 Units) 505,119,099 Net Gain (Loss) (145,923,848) Net Asset Value End of Period $ 1,178,556,468 Net Asset Value Per Unit (89,900,000 Units) $ 13.11 To the Limited Partners of United States Natural Gas Fund,
